Case 2:19-cv-00952-APG-BNW Document 42
                                    41 Filed 08/18/20
                                             08/12/20 Page 1 of 4
Case 2:19-cv-00952-APG-BNW Document 42
                                    41 Filed 08/18/20
                                             08/12/20 Page 2 of 4
Case 2:19-cv-00952-APG-BNW Document 42
                                    41 Filed 08/18/20
                                             08/12/20 Page 3 of 4
Case 2:19-cv-00952-APG-BNW Document 42
                                    41 Filed 08/18/20
                                             08/12/20 Page 4 of 4




                                     ORDER

      IT IS ORDERED that ECF No. 41 is GRANTED.
      IT IS FURTHER ORDERED that ECF No. 34 is DENIED as MOOT.
      IT IS FURTHER ORDERED that ECF No. 35 is DENIED as MOOT.
      IT IS FURTHER ORDERED that the parties file a new joint proposed discovery plan
      and scheduling order reflecting their proposed schedule within 14 days.



       August
       August 18,
              14, 2020
                  2020
